DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1, 6, 9, 11-12, 16-17, 25-26, 28, 30, 32-34, 37 and 40-45 are pending.  Claims 1 and 45 are independent.      
Response to Amendment
The rejection of claims 12, 37 and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicants amendments.
The rejection of claims 1-2, 6, 9, 11-12, 16-17, 25-26, 28, 30, 32-34, 37, and 40-45 under 35 U.S.C. 103 as being unpatentable over Panandiker et al. (US 9,809,782 B2) in view of Song (US 7,425,597 B2) is withdrawn upon further consideration.  
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. 
Applicant’s urge that Laser ((US 6,723,207 B2) is not directed to textile.  In response, independent claims 1 and 45 do not require a textile composition so Examiner does not find Applicants arguments on point with the claim language nor are they convincing because Laser teach the concept of their papermaking fabric in the col.1,ln.20-30 teaching during the manufacture of paper, a web of paper fibers derived from wood sources and also from recycled paper sources is typically formed on the surface of a fabric mesh which is used to drain excess water from the web. The drained web of paper fibers is then introduced into a series of rolls, covered by continuous belts of fabric or felt. As the paper web is fed through the rolls and between the layers of felt, pressure is applied to the paper web which forces water from the web.  It is the Examiner’s position that this papermaking fabric explained in the col.1,ln.20-30 encompasses the textile of the dependent claims.  
Applicant’s urge that Panandiker (US 9,809,782 B2) do not teach the claimed colloid because the silicone emulsions of the prior art are not emulsions per se.  Applicant’s arguments cannot be found persuasive because, Panandiker describe in their prior art teaching that it is the nonionic surfactant that facilitates the uniform dispersing of the silicone fluid compound and the solvent in water.  See col.17,ln.1-5. It is the Examiner’s position that one of ordinary skill can reasonably envisage the claimed colloid from the uniform dispersion taught by the prior art.  

th- 6th paragraph under the heading of Description of the Google Patents Translation of Thunemann et al. (WO2000029489A1) exemplify the need for the Thunemann et al. invention needing the nonionic monomers. See the  grounds of rejection below addressing the amendments to the nonionic surfactant in the amended and  claims.
Applicants urge that the combination of Thunemann et al. (WO2000029489A1) with Futterer (WO 2008154633A2) is non-analogous art.  In response, Page 8 of Thunemann et al. (WO2000029489A1) guide one of ordinary skill to the various methods known to those skilled in the art such as spray until fully wetted or applied in a full bath.  Drying takes place with the skilled worker known in the textile industry usual methods.  However, Thunemann et al. does not teach the claimed domestic washing machine.  Fetterer (WO2008154633A2) guide one of ordinary skill to provide antistatic properties to textile surface [091] in a domestic washing machines [027] Fetterer teach that it is commonly known to treat textile and impart to all blends of fabric [028] properties while in a wash/bath of a washing machine.  Thus, it is reasonable for one of 
Accordingly, see the new grounds of rejection below addressing Applicants amendments in the RCE dated 8/11/2021.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 9, 11-12, 16-17, 25-26, 28, 30, 32-34, 37, 40 and 44-45 are rejected under 35 U.S.C. 103 as obvious over Laser (US 6,723,207 B2) in view of Song (US 7,425,597 B2) and Toronto Research Chemicals pdf attached. 
Laser (US 6,723,207B2) teach the concept of their papermaking fabric in the col.1,ln.20-30 teaching during the manufacture of paper, a web of paper fibers derived from wood sources and also from recycled paper sources is typically formed on the surface of a fabric mesh which is used to drain excess water from the web. The drained web of paper fibers is then introduced into a series of rolls, covered by continuous belts of fabric or felt. As the paper web is fed through the rolls and between the layers of felt, pressure is applied to the paper web to force water from the web.  See col.1,ln.20-30. 
 Laser exemplify a composition applied to paper, fabric, felt (see col.1,ln.25).  comprising the composition col.3,ln.40-45 where Laser teach (A) 4-62 wt% of at least one cationic polyelectrolyte by teaching AGEFLOC cationic polyelectrolyte in an amount of 5% (see also Song US 7,425,597 B2 teaching that this tradename is a 20% solution of polyDADMAC (same as used in the instant specification [0149] and examples 1-6 in 
Laser exemplify 1.1% SANDOPAN anionic surfactant (see col.3,ln.8 and ln.40-45) and guide one of ordinary skill to optimize the anionic surfactant in an amount of 10% to 80% (see col.3,ln.22) which teaching encompasses the range of (B) 15-85 wt% of at least one anionic compound.
Laser exemplify 7.4% of REXONIC nonionic surfactant (see col.3, ln.40-45) and guide one of ordinary skill to optimize the nonionic surfactant in an amount of 2%-40% by weight of the nonionic surfactant (see col.3,ln.37) which teaching encompasses the range of (C) 20-80 wt% of at least one non-ionic surfactant. 
Further regarding the claim 1 (C) characterization of the nonionic surfactant see [col.2,ln.50-65] teaching the same claimed nonionic surfactants which teaching encompasses limitation to wherein the component (C) is an alkoxylation product of fatty acid, fatty acid ester, fatty acid amine, fatty acid amide, fatty alcohol, aliphatic mono-, di- or tri-alcohol, mono-, di- or triglyceride, alkylphenol, sorbitan fatty acid and sugar derivatives, or trialkylphenolpolyalkoxylene or a block copolymer: 
Regarding material limitation to a washcloth, it is the examiners position that one of ordinary skill would reasonably expect the same composition that can be applied to papermaking fabric, fibers, web and felt (described in col.1) can reasonably be applied to a wash cloth by one of ordinary skill in the art.
 Laser does not use the term colloid as is required by the composition of claim 1 to be in the form of a colloid.  However, col.3,ln.3-1-3 guide one of ordinary skill to a liquid mixture with the analogous water-dispersible surfactants that would necessarily 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed colloid composition comprising the claimed surfactants in the claimed percentage amounts as is required by claims 1 and 45, because Laser et al. illustrate a water-dispersible  formulation comprising the claimed A, B, and C in the claimed ratios and suggest application to textile substrates in general and Toronto pdf establishes the state of the art that the AGEFLOC WT40 tradname is a synonym of the AGEFLOC WT 2206-1800 of Song (examples 1-2) defining it is a 20% aqueous solution of polyDADMAC.  One of ordinary skill would be expected to combine the teachings of Laser with that of Song and Toronto pdf as looking up tradename specifics is reasonable and both patents are in the analogous art of treating papermaking fabric with cationic polymers in general.
Claims 41 and 43 are rejected under 35 U.S.C. 103 as obvious over Laser (US 6,723,207B2), Song (US 7,425,597 B2) and Toronto Research Chemicals (pdf attached) as applied to claims 1, 6, 9, 11-12, 16-17, 25-26, 28, 30, 32-34, 37, 40 and 44-45 above, and further in view of Heuer (US-20130109809-A1)
Laser (US 6,723,207B2) is relied upon as set forth above.  However, it is silent to the claimed antistatic finishing of the textile as is required by the claims 41 and 43.  
Heuer et al. teach the polyDADMAC is a polymeric antistatic agent.  See abstract.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed antistatic finishing 
Claims 1, 6, 9, 11-12, 16-17, 25-26, 28, 30, 32-34, 37, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Panandiker et al. (US 9,809,782 B2).
Panandiker et al. (US 9,809,782 B2) guide one of ordinary skill to an antistatic (col.27,ln.62) fabric care composition that is dosed (see col.32,ln.40-45) via a porous substrate or nonwoven sheet for use during washing machine laundering (see col.3,ln.35-50) comprising:(A) at least one cationic polyelectrolyte (see col.4,ln 10-65), (B)  at least one anionic compound (see col.18), (C) at least one non-ionic surfactant (see col.17) and (D) , at least one liquid medium including the claim 30 to water (see abstract and col.6,ln.15).  
Regarding (A) 4-62 wt% of at least one cationic polyelectrolyte, see col.4,ln.10-20 teaching 2%-50% cationic polymer-forming DADMAC encompassing the claimed range. 
Regarding (B) 15-85 wt% of at least one anionic compound see col.18,ln.18 teaching 2-60% of anionic surfactant encompassing the claimed range.
Regarding (C), see col.16,ln.65-col.17,ln.57 teaching 20-60% of nonionic surfactant encompassing the claimed range of 20-80 wt% of at least one non-ionic 
Panandiker et al. guide one of ordinary skill to the claimed nonionic surfactants to facilitate uniform dispersion within the emulsion.  See 17, ln.1-3.
	Regarding the antistatic agent of claim 43, see col.27,ln.62.
	Regarding the dosing of claim 44,see Panandiker et al. guiding one of ordinary skill to a unit dose article that is used to treat fabrics in the laundry wash having  a plurality of forms encompassing  claim 44 (see col5,ln.45-60, col.3,ln.35-50 and col.6,ln.1-30.  
Regarding the cationic polyelectrolyte, Panandiker et al. teach their cationic polymer has positive charges on the backbone of the polymer and/or side chains of the polymer.  See col.4,ln.35-40.  It is the Examiner’s position that the cationic polymer of Panandiker encompass the claims 6, 9, 11-12 because it uses the same monomer units in col.2,ln.45-col.4 and notations 10 and 11 in col.42 as recited by (i) (ii) and (iii) in claims 6, 9, 11-12.  See also prior art example 4, Tables 4-5 using the same cationic polyelectrolyte DADMAC as in the instant spec/ex and col.4,ln.20-21.
Regarding the anionic compound (B) see col.18 lin15-col.19,ln.35 teach the same groups recited by the material limitation of claim 17.  Panandiker et al. teach the ionic complex of claim 25 of cationic (A) with anionic (B) in col.5,ln.10-15 which results in a cationic charge.  See col.4,ln.45-col.5,ln.15.  It is the Examiners position that the teaching in col.4,ln.47-col. 5,ln.25 guides one of ordinary skill to the broadly claimed 
In example 4, Panandiker teach textile treatment in an automatic washing machine. Panandiker et al. exemplify dosing in the form of a wash cloth required by claim 34 see col.35,ln.25-30.  
In col.41, Panandiker illustrate a detergent composition comprising cationic copolymers with anionic & nonionic surfactant and further having the alkoxylation product of fatty acids as required by claim 45.  See 3A, 3C-3E in table 3 in col.41. 
Panandiker et al. do not explicitly teach that their composition is a colloid as is required by claim 1.  Panandiker describe in their prior art teaching that it is the nonionic surfactant that facilitates the uniform dispersing of the silicone fluid compound and the solvent in water.  See col.17,ln.1-5. It is the Examiner’s position that one of ordinary skill can reasonably envisage the claimed colloid from the prior art teaching a uniform dispersion. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed colloid composition because Panandiker et al. teach their cationic polymers have positively charged moieties and anionic counterions present on each repeating unit with the claimed, anionic and nonionic surfactants in a uniform dispersion in general.
Claim(s) 1, 6, 9, 11-12, 16-17, 25, 26, 30, 32-34, 37, 20-41, 43-45 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thunemann et al. (WO2000029489A1).  Google Patents English translation is referred to in the rejection below.  
Thunemann et al. (WO2000029489A1) teach an aqueous collodial dispersion containing polyions of an electrolyte and an ionic fluorinated surfactant, whereby the ions of said surfactant have an opposite charge to the polyions of the electrolyte. The polyions and at least one part of the surfactant ions form complexes contained in the colloid particles and the stochiometry of the dispersion in relation to the charge of the polyions and surfactant ions ranges from 1:1 and 1:1.5. (This encompasses claim 25-26).  The dispersion can be produced by means of a method that comprises the following steps: a homogeneous mixture of one or more ionic fluorinated surfactants and water is formed and an aqueous polyelectrolyte solution is incorporated in a slow and intensive manner. Coatings can be produced by applying the dispersion in the form of a liquid layer to a textile surface that is to be coated and drying. The colloid dispersions are suitable for the production of anti-adhesive layers covering fibers and for the production of an improved slip coating.  See abstract.
Thunemann et al. teach the claimed (A) 4-62 wt% of at least one cationic polyelectrolyte by teaching at least 20% of cationic polyelectrolytes on page 5 of the translation 4th paragraph from the top.  
Thunemann et al. teach the claimed (B) 15-85 wt% of at least one anionic compound by teaching at least 20% anionic polyelectrolytes on the top paragraph of page 6, 1st sentence of the Google translation.
th paragraph from the top.  Limitation to wherein the nonionic component (C) is an alkoxylation product of fatty acid, fatty acid ester, fatty acid amine, fatty acid amide, fatty alcohol, aliphatic mono-, di- or tri-alcohol, mono-, di- or tn-glyceride, alkylphenol, sorbitan fatty acid and sugar derivatives, or trialkylphenol polyalkoxylene or a block copolymer is met by Thunemann et al. teaching that their examples beginning on page 9 of the Google translation include the following solutions of ionic fluorinated surfactants are used Fluowet SB X (Clariant GmbH. Frankfurt am Main), containing 30% by weight sodium succinic acid-diperfluoroalkylethyl-diester-2-sulfonate, 28% by weight butylglycol and 44% by weight water (heterodisperse ionic Surfactant).  See examples and page 9, 2nd paragraph.  .
Thunemann et al. teach on the bottom paragraph of page 2 that polyacrylic acid, polymethacrylic acid are disclosed as anionic polyelectrolyte components and poly- (diallyldimethylammonium chloride) as cationic polyelectrolytes. See also claims 15 and 19 meeting the claim 1 (A) at least one cationic polyelectrolyte, and claim 1 (B) at least one anionic compound.  
The top of page 3, teaches claim 1 (C) at least one non-ionic surfactant specifically, Thunemann et al. (WO2000029489A1) emphasize the state of the art establishing it is notoriously known to combine cationic polyelectrolytes with nonionic surfactants in an amount greater than 20% results in coatings that separate out and are not stable over the long term.  See the 6th paragraph under the heading of Description of the Google Patents Translation.  

On page 5, 4th paragraph from the bottom of the Google Patents Translation provided, Thunemann et al. teach an example of cationic polyelectrolytes consisting of cationic and nonionic monomer units is as follows: -Copolymers of dialkenyl-dialkylammonium salts, e.g. B. diallyl dimethylammonium chloride, with nonionic monomers, e.g. B. N-methyl-vinyl acetamide, the proportion of nonionic monomer is preferably at least 20 mol%.  In example 2, on page 9, the surfactant solution is introduced and 17.5 ml of the polyethyleneimine solution are slowly added dropwise with stirring at room temperature. A stable colloidal dispersion of the complex in water is formed.  The table 2 on page 11, illustrates mixed textile fabrics treated with the colloidal solution.  The method claims 40-41, specific to removing the liquid medium is disclosed in the example 1 on page 11, (below example 15) teaching the applied dispersion is dried in a stream of air at above room temperature (ie 70C) for 30 minutes.  
Accordingly, the exemplary teachings of Thunemann et al. anticipate the material limitations of the instant claims.  Alternatively, even if the broad teachings of Thunemann et al. are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at a mixture of cationic electrolyte and anionic and nonionic surfactants because Thunemann et al. teach an aqueous collodial dispersion containing polyions of an electrolyte and an ionic fluorinated surfactant, whereby the ions of said surfactant have .  
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Thunemann et al. (WO2000029489A1) as applied to claims 1, 6, 9, 11-12, 16-17, 25, 26, 30, 32-34, 37, 20-41, 43-45 above, and further in view of Futterer (WO 2008154633A2).
Thunemann et al. (WO2000029489A1) is relied upon as set forth above.  However, Thunemann et al. do not teach the particular domestic washing machine as is required in claim 42.  Page 8 of Thunemann et al. (WO2000029489A1) guide one of ordinary skill to the various methods known to those skilled in the art such as spray until fully wetted or applied in a full bath.  Drying takes place with the skilled worker known in the textile industry usual methods.
In the analogous art, Fetterer (WO2008154633A2) teach it is commonly known in the textile industry to provide antistatic properties to textile surface [091] in a domestic washing machines [027] Fetterer teach that it is commonly known to treat textile and impart to all blends of fabric [028] properties while in the wash/bath.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed textile treatment in a washing machine because Thunemann et al. (WO2000029489A1) guide one of ordinary skill to the various methods known to those skilled in the art such as spray until fully wetted or applied in a full bath in general, and Fetterer teach that it is commonly known to treat textile and impart to all blends of fabric [028] properties while in the wash/bath of a washing machine.  One of ordinary skill is motivated to combine the teachings of 
Claim 1, 6, 9, 11-12, 16-17, 25-26, 28, 30, 32-34, 37 and 40-45 are rejected under 35 U.S.C. 103 as obvious over Dreher (US 6,897,256).
Dreher et al. (US 6,897,256) teach a polymeric polyelectrolyte colloidal composition (see col.1,ln.15-30 and col.19,ln.50-55) in aqueous medium (water, column 6, lines 29-30) comprises 2.5% to 15% by weight of at least one cationic polyelectrolyte (see col.2,ln.8 and claim 1) which teaching encompasses the claimed range of (A) 4-62 wt% (see also claims 1 and 14 in col.20-22). Dreher also teaches the cationic polyelectrolyte has three monomers with a permanent cationic charge (column 3, line 64 to column 4, line 37).  Regarding claims 6 and 9, see col.3,ln.63-col.4,ln.25 teaching the claimed monomer units.
Dreher et al. teach their polymeric polyelectrolyte composition includes an anionic polyelectrolyte (see col.2,ln.5) and limitation to (B) 15-85 wt% of at least one anionic compound is met by the teaching in col.2,ln.14-20 and 55-60 and claims 1 and 14 in col.20-22. Regarding claims 11-12, 16-17, Dreher et al. teach the claimed reaction polymers in col.4-col.6 and anionic surfactants with at least one anionic group such as sulfates, sulfonates and phosphates and ethoxylates (column 4, lines 33-65).
Dreher teaches the cationic polyelectrolyte and anionic surfactant are in a weight ratio of 20:1 to 1:1 (claim 2).  
Dreher teaches the polymeric polyelectrolyte composition also includes the claimed nonionic surfactant is ethoxylated such as an ethoxylated block copolymer (column 6, lines 10-30) in an amount of 1-50% (see col.2,ln.19) which teaching 
Regarding the optional component (D) and claim 30, Dreher et al. teach the solvents are water, ketone, (column 9, lines 12-20). 
Regarding the claim 26 ratio of the net charge in the cationic polyelectrolyte to the net charge in the anionic compound, Dreher examplifys (see example 5) combining the oppositely charge compounds to retain the colloid character of the formulation and maximize stability (column 1, lines 26-29) and that the charge directly impacts the stability behavior (column 19, lines 50-63). 
Regarding the textile/ washcloth of claims 32-37 and 40-42, Dreher et al. teach the polyelectrolyte composition is applied to fibers, fabric and textiles (see col.13,ln.15-30) which teaching encompasses the claimed washcloth. 
	In example 5, Dreher et al. exemplify 
18g of LUTENSOL AT 18 nonionic fatty alcohol ethoxylate surfactant with 
270g LUVIQUAT FC 905 cationic polyelectrolyte and
87g EMULPHOR NPS 25 anionic surface agent in  
60g of deionized water (liquid medium).   However, Dreher et al. do not exemplify the claimed composition having the reaction product, colloid form, ratios and percentages as required by claims 1 and 45 within 1 example.  
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1,6,9,11-12,16-17,25-26,30,32-37,40-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/613,983 having US PG publication # 20200216778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of US Application No. 16/613,983 encompass the same cationic polyelectrolyte, anionic compound and nonionic surfactant with an optional liquid medium as is required in the material limitations of the instant claims. This is a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY R DELCOTTO/           Primary Examiner, Art Unit 1761                                                                                                                                                                                             





/PREETI KUMAR/Examiner, Art Unit 1761